Citation Nr: 9902960	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the evaluation of the veteran's PTSD as 30 percent 
disabling.

The Board notes that the veteran filed a claim for an 
increased evaluation in April 1994.  A rating decision dated 
in March 1995 stated that an evaluation of 30 percent was 
continued based on the evidence before the RO at that time.  
The RO further stated that the assigned evaluation was not 
permanent and was subject to a future examination, to be 
scheduled in May 1995.  However, the examination was 
rescheduled for and occurred in November 1996.  Thereafter, 
the evaluation was continued by rating action of November 
1996.  The veteran filed an appeal from this action.  


FINDING OF FACT

The veteran's PTSD is manifested by severe anxiety 
accompanied by dissociation, recurring nightmares, and 
continual flashbacks of his combat experiences and inability 
to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.130, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1998).

The VA Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126 (1998).

The Board points out here that the laws affecting mental 
disorders were amended effective as of November 7, 1996.  The 
Board notes that the United States Court of Veterans Appeals 
(Court) held that where a claim has been filed or reopened, 
and the law or regulations changes before the administrative 
or judicial review process has concluded, there is a question 
as to which law governs.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Court determined that a liberalizing change 
in the applicable regulation must be applied if it is more 
favorable to the claimant.  In the instant case, the 
veteran's 1994 claim remained open subject to a future 
examination; thus, the administrative review process had not 
concluded at that time.  In light of the above, the Board 
recognizes that both the former and the newer rating criteria 
are for consideration in this case.

The revised criteria in effect after November 1996 applicable 
to the veteran's case, codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (Generalized anxiety disorder), is rated 
under the General Rating Formula for Mental Disorders as 
follows:

Under the revised criteria in effect after November 1996, a 
50 percent evaluation is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted in those cases where the 
veteran provides evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is only merited in those situations 
in which the veteran's mental disability rises to a state of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The rating criteria in effect prior to the November 1996 
amendment provide that a 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  For the assignment of a 70 percent 
evaluation, the veteran must show a severely impaired ability 
to establish and maintain effective or favorable 
relationships with others.  The psychoneurotic symptoms must 
be so severe and persistent that the veteran is severely 
impaired in the ability to obtain or retain employment.  Id.

Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected so as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

An opinion from the General Counsel noted that, in some 
cases, the amended regulation might be no more beneficial to 
the claimant than the prior provisions, because the evidence 
in the case does not reflect symptoms or manifestations 
associated with a higher rating under the amended regulation.  
Accordingly, it will be necessary for those with adjudicative 
responsibilities to determine, on a case-by-case basis, 
whether the amended regulation, as applied to the evidence in 
each case, is more beneficial to the claimant than the prior 
provisions.  VAOPGCPREC 11-97.  Precedent opinions of the 
chief legal officer of VA are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
55-60 indicates "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A score of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See Richard v. Brown, 9 
Vet. App. 266 (1996).  



II. Background

The RO granted service connection for the veteran's PTSD in a 
November 1993 rating decision and assigned a 30 percent 
evaluation effective from the date of the veteran's claim in 
February 1993.  Before the RO at that time were the veteran's 
service medical records, an April 1993 evaluation by a VA 
social worker, and a report from a private physician dated in 
May 1993.  The veteran's service records generally noted that 
the veteran served in Vietnam and earned various decorations 
and awards.  In the 1993 VA evaluation report, the examiner 
stated that the veteran was troubled with sleep disturbances, 
tended to isolate himself, and felt anger and rage toward 
others.  The May examination revealed that the veteran 
experienced recurrent and intrusive recollections of his 
Vietnam combat experiences.  The physician stated that the 
veteran's mood and affect were constricted and that he was 
anxious throughout the examination.  The physician rendered a 
diagnosis of chronic PTSD at Axis I, severe psychosocial 
stressors at Axis IV, and a GAF of 41-50, noted as serious, 
at Axis V.

Thereafter, a review of the record reveals VA outpatient 
records for treatment rendered in 1993 to 1994.   In 
pertinent part, a report dated in August 1993 noted that the 
veteran continued to be anxious and hypervigilant, very 
preoccupied, and showed increasing PTSD-related 
symptomatology.  In an entry dated in March 1994, the 
examiner noted that the veteran was profoundly preoccupied 
with recollections of his time in Vietnam, and was 
experiencing nightmares and insomnia.  The diagnosis was 
chronic and severe PTSD.  

Statements from a private psychologist, dated in August 1993 
and January 1994, report that the veteran was under treatment 
since June 1993 for severe PTSD.  In the 1993 statement, the 
psychologist stated that the veteran was severely distressed 
and markedly impaired in his social and occupational 
functioning due to his PTSD symptomatology.  Also noted was 
that the veteran persistently tried to avoid stimuli 
associated with his traumatic war events.  The veteran was 
reported to have diminished interest in significant 
activities, felt estranged from others, and showed a 
restricted range of affect.  In the 1994 statement, the 
psychologist noted that the veteran had continuing severe 
symptoms that markedly interfered with his ability to 
function at home and in society.  Also, the psychologist 
reported that the veteran experienced distressing 
recollections and dreams surrounding the events in Vietnam, 
and made serious efforts to avoid activities and situations 
that aroused recollections of any trauma.  The psychologist 
noted that the veteran's symptoms were so severe in nature 
that he was totally incapacitated and unable to function.

Further, the record includes a VA examination conducted in 
September 1994 in which the examiner noted the veteran's 
subjective complaints of intrusive thoughts and flashbacks, 
recurrent dreams and nightmares, and periods of total 
dissociation.  On examination, the examiner noted that the 
veteran was extremely anxious, and at times, had to stop to 
compose himself.  The examiner rendered a diagnosis of PTSD 
at Axis I and a GAF of 41-50 at Axis V.  Also noted was that 
the veteran's symptoms appeared to be accelerating following 
his remission from dependence on alcohol.  

Subsequently, a VA examination dated in November 1996 reports 
by way of history the veteran's subjective complaints related 
to his PTSD.  The examiner noted that the veteran relived his 
combat experiences with a "hallucinatory quality of 
vividness," and particular triggers, such as helicopters 
flying over his property, caused him to become anxious and 
agitated.  Further, the examiner stated that the veteran 
avoided circumstances that caused recollections, had 
difficulty in concentrating, and avoided contact with other 
Vietnam veterans.  The examiner reported that overall, the 
veteran's PTSD symptomatology appeared to be increasing, in 
particular, with his periods of isolation and dissociation, 
and ongoing flashbacks to the extent that the veteran could 
no longer drive.  However, also noted was that the veteran 
was able to maintain some optimism about his future and 
engage in occasional hobbies such as fishing, reading, and 
working on his farm.  

Upon examination, the examiner noted that the veteran was 
extremely anxious throughout the entire interview, was 
constantly tremulous, and struggled to maintain control 
through deep breathing.  The examiner noted that the veteran 
became tearful upon discussing his traumatic combat 
experiences.  Also, the examiner stated that the veteran was 
alert and oriented in all spheres and that there was no 
evidence of cognitive impairment.  His thought processes were 
logical and goal directed, and the veteran showed no signs of 
psychotic thought process of content.  The veteran's thought 
content was most remarkable for his preoccupation with 
Vietnam combat experiences.  The veteran denied homicidal and 
suicidal ideation and his insight and judgment were fair.  
The examiner rendered a diagnosis of PTSD with extreme 
anxiety at Axis I, extreme at Axis IV, and a GAF of 31-40.  
Further, the examiner stated that the veteran's PTSD 
symptomatology appeared to have increased since his last 
examination by that examiner.  In particular, it was noted 
that the veteran had had several car accidents as a result of 
his increasing flashbacks and dissociation.  Also noted was 
that the veteran was able to channel some of his anxiety and 
tension into his work on his farm, and that absent his work, 
the veteran likely would be at a high risk for 
decompensation.  

A private medical doctor's statement dated in May 1997 noted 
that the veteran had been under treatment since 1992 for 
PTSD.  Further, the doctor stated that the veteran's 
disability restricts him from his ability to function.  Noted 
were daily flashbacks that lasted from minutes to hours that 
were easily triggered.  Also, the doctor stated that the 
veteran attempted to avoid most of his "triggers" by 
isolating himself.  The doctor reported that the veteran took 
medication, but experienced negative side effects such as 
lethargy and decreased memory.  

During his personal hearing in May 1997, the veteran 
testified that he works on his farm, but that he is not able 
to work eight continuous hours.  Transcript (T.) at 2.  He 
stated that he has flashbacks, and at times, does not even 
know what he is doing.  T. at 2.  He stated further that 
helicopter overflights and jet fuel trigger flashbacks.  T. 
at 2.  Also, the sound of a woman screaming will set off 
flashbacks.  T. at 3.  The veteran stated that he likes to 
fish and that he has gone one time over the past year.  T. at 
5.  The veteran testified that he has had three or four 
accidents and now drives very little.  T. at 5.  He stated 
that he does not drive at night because the car lights remind 
him of the runways when he was in missions during Vietnam.  
T. at 5.  Also, he testified that his wife has to make the 
deliveries from his work because he is limited in his 
driving.  T. at 5.  

The veteran further stated that he used to go to the Vet 
Center for help, but that he no longer goes regularly, 
because it did not seem that what the Center could offer him 
would be of help.  T. at 5.  Further, he stated that he has 
difficulty in getting to places because flying is stressful 
to him.  T. at 8.  He also stated that he does not feel 
comfortable at the VA offices because he does not like being 
around other veterans and listening to war stories.  T. at 8, 
9.  He also testified that he feels anxious even at his home 
or farm because he never knows how his mind is going to 
react.  T. at 9.  He stated that he tends to wander, but now 
that his farm is fenced in, he knows that he will not wander 
away.  T. at 9.  He said that he does not visit with friends, 
and that only infrequently, does he go out to dinner. T. at 
9, 10.  When he does go out, he always sits in a position 
where he can see anyone who walks in the door so that he 
feels safer.  T. at 10.  

The veteran stated that he takes Valium and Klonopin.  T. at 
10.  Additionally, the veteran's wife stated that the veteran 
has been prescribed other medications in the past, but that 
he does not do well with medication.  T. at 11.  She stated 
further that the veteran does not laugh much, and that he is 
unable to do business type of activities many times, like 
keeping appointments.  T. at 12.  Also, the veteran's wife 
stated that the veteran has troubles sleeping, depending on 
his medication.  T. at 13.  The veteran stated that when he 
is sleeping, he has nightmares, but when he is on medication, 
he cannot fully wake up from the nightmares.  T. at 14.  

The veteran stated that his worst fear is that he "won't 
come back" from a flashback.  T. at 14.  The veteran also 
stated that he does not do well with authority figures.  T. 
at 15.  When asked if there are any activities that give him 
pleasure, the veteran responded that he reads a lot and 
enjoys working on the farm.  T. at 17, 18.  On the farm, he 
testified that sometimes, he hires a family friend to help as 
long as it is not on one of his "bad days."  T. at 18.  

III.	Analysis

Initially, the Board finds that the veteran in this case has 
indicated increased disability; therefore, this case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. at 629.  In this case, the 
determinative issue is whether the veteran is entitled to an 
evaluation in excess of 50 percent for his service-connected 
PTSD.  Thus, this veteran's current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 55.  
Further, in view of the clinical data of record and as per 
38 U.S.C.A. § 5107(a), the Board perceives that the evidence 
is sufficient to address current disability status and that 
no further assistance to the veteran is required.  
38 U.S.C.A. § 5107(a); see also Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

As noted earlier, during the pendency of this veteran's claim 
filed in April 1994 for an increased evaluation, the 
regulations as they relate to mental disorders were amended 
effective as of November 1996.  Thus, the regulation most 
favorable to the claimant will be applied in this case.  
Dudnick v. Brown, 10 Vet. App. 79; Karnas v. Derwinski, 1 
Vet. App. 308.  Upon review of the evidence of record, the 
Board concludes that under the former regulations, a 100 
percent rating for the veteran's PTSD is appropriate.  
Significantly, the veteran in this case has presented 
evidence of incapacitation to the extent that he is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  

For example, during VA examination conducted in November 
1996, the examiner noted that the veteran's PTSD-related 
symptomatology had become significantly worse since the 
previous examination.  Further, the examiner reported that 
the veteran appeared unkempt and was severely anxious 
throughout the entire interview.  The examiner noted that the 
veteran was constantly struggling to maintain control and 
frequently paced the room.  Of particular significance is 
that during the veteran's frequent periods of dissociation 
and flashbacks, he reported that he had been involved in 
several car accidents; thus, his ability to drive was 
affected, and his ability to effectively work was greatly 
hindered. 

Furthermore, other manifestations of the veteran's functional 
impairment include a significant preoccupation with Vietnam 
combat experiences.  The examiner reported that the veteran 
became tearful at recalling traumatic events that occurred 
during the war.  Additionally, the examiner stated that the 
veteran's PTSD-related symptomatology appeared to be 
accelerating, and that his primary escape from tension and 
anxiety was his work on his farm.  The Board notes that 
during the veteran's personal hearing, he and his wife 
testified that the veteran is unable to work in a continuous 
eight-hour day.  Further, although the veteran presented 
testimony that he goes to his farm everyday because it makes 
him feel secure, the veteran and his wife stated that he 
wanders off, loses thought of what he is doing, and loses 
equipment and tools.  In fact, the veteran stated that now 
that the farm is fenced in, he knows that he will not be able 
to wander off somewhere and get lost.  Thus, in this respect, 
the Board notes that the veteran has presented competent 
evidence of increased PTSD-related symptomatology that 
impedes his ability to obtain or retain gainful employment.

The Board has considered the entire record and all potential 
applicable law and regulations pertinent to the veteran's 
contentions and raised issues.  Schafrath v. Derwinski, 1 
Vet. App. 589.  In light of the foregoing evidence and 
analyses, the Board finds that the degree of disability 
associated with the veteran's psychiatric disability more 
nearly approximates the rating criteria for a 100 percent 
evaluation under the former regulations.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  Specifically, the veteran in this case 
has submitted evidence of impairment to the extent that he is 
demonstrably unable to obtain or retain employment.  Id.  
Thus, based on the evidence of record, and pursuant to VA law 
that requires all reasonable doubt be resolved in favor of 
the veteran, the Board concludes that a rating of 100 percent 
is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  


ORDER

An evaluation of 100 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  

		
	V. L. Jordan
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -


